      Case 1:17-cv-02617-PGG-RWL Document 57 Filed 10/12/18 Page 1 of 1
                                                         USDCSDNY
                                                         DOCUMENT
UNITED STATES DISTRICT COURT                             ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                            DOC#:        I  I

                                                         DATE FILED:       fl~/d/;
CARR MASSI, Individually and on
Behalf of All Others Similarly Situated,

                       Plaintiff,                           ORDER OF DISMISSAL

- against -                                                     17 Civ. 2617 (PGG)

GEORGE PAPADOPOULOS AND
KINER'S CORNER, LLC.,


                           Defendants.



PAUL G. GARDEPHE, U.S.D.J.:

               The Court having been advised that all claims asserted herein have been settled, it

is ORDERED that the above-entitled action be, and hereby is, dismissed with prejudice but

without costs; provided, however, that if the settlement is not consummated ~ithin thirty days of

this order, any party may apply by letter within the thirty-day period for restoration of the action

to the calendar of the undersigned, in which event the action will be restored. The Clerk of the

Court is directed to close the case. Any pending motions are moot.

Dated: New York, New York
       October/..), 2018
                                                      SO ORDERED.


                                                          /lJ11M
                                                      Paul G. Gardephe
                                                      United States District Judge
